Title: To George Washington from Richard Butler, 1 June 1782
From: Butler, Richard
To: Washington, George


                  
                     Sir
                     Carlisle June 1st 1782
                  
                  I with pain trouble your Excellency with the proceedings of a
                     second sitting of the general courtmartial of which I am president by order of
                     Brigadier General Irvine the 18th march last by Adjournments.
                  Your Excellency will find by the proceedings, the case of Captn
                     William McCurdy, 1st Pennsa Regt (Arrested by Brigadr Genl Hazen on complaint
                     of Captn Charles Asgill 1st Regt Footguards a Brritish prisoner of War) the
                     first that came before the court at this Sitting, but want of evidence Inducd
                     the court to defer the trial from time to time in order that the british
                     officer might Appear with his Evidence to prosecute which was totally
                     (& rather contemptuously) neglected till all the other prisoners were
                     tried, the court having no other business to justify further protraction of
                     trial were Obligd to proceed to A Conclusion.
                  Your Excellency will also find that Thomas Glenn Soldier in the
                     first Pennsa Regt charged with repeated desertions is capitally convicted.
                  The Prisoner John Glover Soldier in the fifth Pennsa Regt which
                     the court have recommended to your Excellency for pardon I have known to be a
                     good Soldier in the Rifle corps & a brave man, which I think my duty to
                     mention exclusively.
                  John Connor Dragoon, I think (from his former mode of life,
                     character, person, & Apparent infirmity) totally unfit for Service,
                     & reflects little credit on the officer that recruited him, and
                     although he is sentenced as the law directs in his case, I beg leave to Asure
                     your Excellency he is a greater Object of charity than fit Subject for
                     punishment.
                  I am sorry to have occasion to inform you Sir that I have never
                     met with so licentious a set of men as the Soldiery now at this post, &
                     although the officers take every possible care, Desertion, theft, &
                     drunkenness prevails in A most Scandalous degree, I have got them generally
                     well cloathed, tollerably Armd, & by exercise (in which they improve
                     fast) endeavour to keep them from mischief, but find it impossible. Punishment
                     by garison court martial is inflicted with proper Severity, &
                     forgiveness where it may be admited with propriety yet all Seems ineffectual—I
                     fear now they have got their cloathes desertion will be still more prevalent
                     than it has been as they meet encouragement from too many of the Inhabitants
                     who Screen them & purchase their necessaries, Seven left us in two
                     nights & our most vigilant parties can get no Acct of them, Indeed I
                     believe Service with other troops will be the only way to correct their vices,
                     if this cannot take place I fear Punishments of a more Exemplary nature will be
                     indispencibly necessary, & if it can with propriety be admited one
                     capital prompt punishment on detection of desertion may have a better effect
                     than all the Smaller punishments in the power of inferior Courtsmartial,
                     particularly as the length of time after conviction in Superior courtmartial
                     before the Sentence is known decreases the tenor of the punishment.
                  In your Excellencys of the 17th April you was pleasd to refer the
                     case of Harling to my final decision—With orders to Apply for A Warrant in case
                     I found mercy could not be extended without too much prejudice to the publick
                     Service—I had determined Against him & would have applied for the
                     warrant for his execution as I Could find no one Argument in his favour (he
                     having deserted twice & joind the Enemy) but he made his Excit by
                     Sickness the 14th may.
                  The case of Captn McCurdy I consider to be of a very peculiar
                     & delicate nature & Sincerily wish the Affair had been
                     conducted in A different maner than that which Appeared to the court improper
                     & officious on the part of general Hazen.
                  Your Excellency will observe they conceivd the right of the
                     prisoner in his choice of trial Attacked, The dignity & authority of
                     General Courtsmartial, Presumed upon, & their Veracity as officers
                     Obliquely Struck at by insinuations which had no grounds, the whole
                     transactions with General Hazens letters are herewith Submited to your
                     Excellencys candour & they rest Sattesfied your
                     Excellencys decision will be founded on the justest principles.
                  I observe by the General orders of the 17th April that all
                     discharges are to be from Head quarters, therefore beg leave to mention to your
                     Excellency A certain Thomas Reed Soldier of the 5th P. Regt who claims his
                     discharge—I have not his inlistment to prove him A Soldr for the War though I
                     think him such, he has procured three depositions of Inhabitants which I
                     inclose—your Excellency will please decide on the matter & give Such
                     directions as it merits.
                  I cannot omit mentioning a case in which I conceive myself in
                     honor bound in behalf of Serjeant Andrew Nelson 5th P. Regt—he has Servd with
                     great fidelity since the begining of the War, and at the mutiny of the Pennsa
                     line his good conduct was the means of preserving the Regimental publick
                     Stores & bagage as well as that of the chief of the Officers, on
                     joining at Trentown he requested his discharge as a man deserving Such
                     indulgence from his long Service & good conduct—I gave him my promise
                     he Should have it at the close of the last campaign—he is return’d from the
                     Southd & claims my promise which is not in my power to perform without
                     your Excellencys concurrence. I have hopes of detaining him by persuasion, but
                     if that Should fail I beg your Excellencys acquiescence rather than Suffer me
                     to forfeit my Word which I have ever kept Sacredly with Soldiers in all
                     Possible cases.
                  The bearer Mr Glenn is father to the unfortunate Glenn under
                     Sentence the Solicitude of A father induces him to lay A memorial before your
                     Excellency in behalf of his unfortunate son in whoes favour neither the courts
                     or my self can say one word. I am Sir with great Sincerity Your Excellencys
                     most Obedt and very Hbl. Set
                  
                     Rich. Butler Col. 5th P. Regt
                     Presidt Genl Courtmartial
                  
                  
                     P.S. Notwithstanding many Applications to the War office
                        & Q.M. Gls offices with returns I cannot
                        obtain the necessary Camp Equipage for the Troops.
                     There Appears A Solicitude in the officers both of Artillery
                        & Dragoons to have their Proportion of men divided from the General
                        Stock of recruits, this I dont think my self justifiable in doing till I
                        receive your Excellencys directions what proportions to make, therefore keep
                        them at general duty & Exercise till you are pleasd to order the
                        mode & proportion.
                  
                  
                     R. Butler Col.
                     
                  
               